Citation Nr: 0533736	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  99-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for aphakia of the 
left eye, evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for tingling and 
numbness of the tongue, evaluated as noncompensably 
disabling.

3.  Entitlement to a higher initial rating for a scar on the 
right side of the neck, residuals of a right submandibular 
gland excision, evaluated as noncompensably disabling.

4.  Entitlement to a higher initial rating for calluses of 
the right foot, evaluated as noncompensably disabling.

5.  Entitlement to a higher initial rating for calluses of 
the left foot, evaluated as noncompensably disabling.

6.  Entitlement to a higher initial rating for athlete's 
foot, evaluated as noncompensably disabling.

7.  Entitlement to service connection for disability of the 
teeth and gums, to include a claim for service connection for 
periodontitis.

8.  Entitlement to service connection for arthritis of the 
toes.

9.  Entitlement to service connection for a left knee 
disability.

10.  Entitlement to service connection a positive PPD test.

11.  Entitlement to service connection for chest pain, 
claimed to be due to undiagnosed illness.

12.  Entitlement to service connection for slow 
comprehension, claimed to be due to undiagnosed illness.

13.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

14.  Entitlement to service connection for liver damage, also 
claimed as hepatitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1995.

The instant appeal arose from August 1998, April 1999, and 
April 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs), in Louisville, Kentucky, 
and Nashville, Tennessee.  The veteran has appealed from the 
initial evaluation assigned for his service-connected 
disabilities.  Therefore, the severity of each disability is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at 
the initial rating decisions in this case, the Board has 
considered the requirements of Fenderson; however, the 
evidence of record shows that the manifestations of his 
service-connected disorders have been generally consistent 
during the appeal period.  

The case was remanded by the Board of Veterans' Appeals 
(Board) in November 2003 for further development and for due 
process reasons.  The Board referred the claim of entitlement 
to migraine headaches that the veteran stated were due to his 
aphakia of the left eye to the RO for appropriate action.  As 
no action was taken in that matter, it is again referred to 
the RO for appropriate action.

The issues of a higher initial rating for aphakia of the left 
eye, evaluated as 30 percent disabling, and for service 
connection for arthritis of the toes are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The service-connected tingling and numbness of the tongue 
is manifested by subjective complaints without objective 
evidence of interference with tongue motion, including speech 
and mastication.

2.  The service-connected scar on the right side of the neck 
is objectively nontender with no erythema, no limitation of 
function of the neck, and involvement of less than 1 percent 
of exposed skin.

3.  The service-connected calluses of the right foot are 
manifested by mild calluses under the right metacarpal 
phalangeal joint of the great toe and the medial aspect of 
the big toe and the lateral aspect of the fourth and fifth 
toe which require frequent trimming and are non-tender.

4.  The service-connected calluses of the left foot are 
manifested by mild calluses under the right metacarpal 
phalangeal joint of the great toe and the medial aspect of 
the big toe and the lateral aspect of the fourth and fifth 
toe which require frequent trimming and are non-tender.

5.  The service-connected athlete's foot is manifested by 
mild involvement of several toenails on each foot.

6.  Periodontal disease is not a disability within the 
meaning of applicable VA law providing compensation benefits.

7.  A left knee disorder is not attributable to the veteran's 
period of service.

8.  A positive PPD test is a laboratory finding and not a 
disability.

9.  The veteran's chest pain has been attributed to a known 
diagnosis, and is not shown to be related to his military 
service.

10.  The veteran does not have slow comprehension, and even 
if he does, it has been attributed to a known diagnosis and 
is not shown to be related to his military service.

11.  The veteran has PTSD which is related to his active 
service.

12.  Liver damage, also claimed as hepatitis, is not 
attributable to the veteran's period of service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected tingling and numbness of the tongue have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8499-
8412 (2005).

2.  The criteria for a compensable evaluation for the 
service-connected scar on the right side of the neck, 
residuals of a right submandibular gland excision, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 
(2005); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

3.  The criteria for a compensable evaluation for the 
service-connected calluses of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2005).

4.  The criteria for a compensable evaluation for the 
service-connected calluses of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2005).

5.  The criteria for a compensable evaluation for the 
service-connected athlete's foot have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.118, Diagnostic Code 7813 (2005); 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2002).

6.  The claim of entitlement to service connection for a 
disorder of the teeth and gums diagnosed as periodontitis, 
for purposes of an award of disability compensation benefits, 
lacks legal merit.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.381(a) (2005); 38 C.F.R. §§ 3.382(c), 4.149 (1998).

7.  A left knee disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

8.  Service connection for a positive PPD test is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

9.  Chest pain was not incurred in or aggravated by the 
veteran's active military service, including due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

10.  Slow comprehension was not incurred in or aggravated by 
the veteran's active military service, including due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

11.  The veteran has PTSD which was incurred as a result of 
his active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.304(f) (2005).

12.  Liver damage, also claimed as hepatitis, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher initial evaluations

The veteran argues that increased disability ratings are 
warranted for his service-connected disorders.  Having 
carefully reviewed all the evidence of record in light of the 
applicable law, the Board has determined that these claims 
will be denied because the preponderance of the evidence is 
against the claims.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned, if the disability more closely approximates the 
criteria for the higher rating. 38 C.F.R. § 4.3 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a higher initial rating for tingling and 
numbness of the tongue, evaluated as noncompensably disabling

The veteran had recurrent swelling in the right submandibular 
region and underwent right submandibulectomy in July 1991.  
He subsequently reported numbness and tingling of his tongue 
during his April 1998 VA examination.  The April 1998 VA 
examination report noted normal motion and appearance of the 
tongue.  The examiner noted that the veteran's complaints 
could arise if the lingual nerve was damaged at the time of 
surgery.

The rating code does not provide for a disability 
characterized as numbness or tingling of the tongue.  The 
rating schedule provides that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20 (2005).

The veteran's tongue complaints are currently rated as 
noncompensably disabling under Diagnostic Code 7800 as 
analogous to disfigurement of the head, face, and neck.  As 
the veteran is also rated under Diagnostic Code 7800 for his 
scar residuals of the submandibulectomy and as the veteran's 
complaints are neurological in nature, the Board finds it is 
more appropriate to rate the tongue complaints by analogy to 
Diagnostic Code 8412.  38 C.F.R. § 4.14 (2005).  Diagnostic 
Code 8412 is used to rate neuralgia of the twelfth, or 
hypoglossal, cranial nerve which is dependent upon loss of 
motor function of the tongue.  38 C.F.R. § 4.124a (2005). 

For neurological conditions, disability from neuralgia and 
its residuals may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  38 C.F.R. § 4.124(a) (2005).  Considerations 
include speech disturbances, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  Id.

A 10 percent evaluation is warranted for moderate incomplete 
paralysis of the twelfth (hypoglossal) cranial nerve.  A 30 
percent evaluation is warranted for severe incomplete 
paralysis of the twelfth (hypoglossal) cranial nerve.  A 50 
percent evaluation is warranted for complete paralysis of the 
twelfth (hypoglossal) cranial nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8212 (2005).  Where the schedule does not 
provide a zero percent evaluation for a Diagnostic Code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2005). 

A review of the evidence demonstrates that the veteran does 
not meet the requirements for a compensable evaluation for 
the service-connected tingling and numbness of the tongue.  
At his VA examination there was no noticed poor speech or 
mastication interference.  There is no evidence in the record 
that there is impairment in movement of the right side of the 
face. In fact, it is noted that his marginal mandibular nerve 
appears to be intact.  The veteran's disability is 
characterized by numbness and tingling on the right side of 
his tongue.  His abilities to taste, chew, and speak have not 
been shown to be impaired.  A review of subsequent statements 
from the veteran and VA and military medical treatment 
records do not show further complaint, treatment, or 
diagnosis referable to the tongue.

In the absence of symptoms indicative of mild incomplete 
paralysis, a basis for a compensable evaluation for the 
veteran's numbness and tingling of the tongue is not in 
order.  38 C.F.R. § 4.124a, Diagnostic Code 8212.

Entitlement to a higher initial rating for a scar on the 
right side of the neck, residuals of a right submandibular 
gland excision, evaluated as noncompensably disabling

The veteran seeks an initial compensable rating for his 
service-connected scar on the neck.  An April 1998 VA 
examination report noted that the scar was a result of the 
submandibulectomy in July 1991.  On examination, it was noted 
to be 4 to 5 centimeters long.  Pursuant to the Board's 
November 2003 remand, another VA scar examination was 
developed.  The June 2004 VA examination report diagnosed a 
scar "with no current evidence of disability secondary to 
this scar."  In 2004, the scar was only 2.7 centimeters 
(cm.) long and 2 millimeters (mm.) wide.  It was not tender 
to palpation; there was no area of erythema; the scar was 
stable; there was no inflammation, no keloid, and no 
drainage; and the area of exposed skin involved was less than 
1 percent.

The veteran's scar on the neck is currently rated as 
noncompensably disabling under Diagnostic Code 7800 for 
disfiguring scars of the head, face or neck.  The rating 
schedule for evaluating skin disabilities changed during the 
pendency of this appeal.  The veteran was provided with a 
copy of the new regulations in February 2005, and the RO had 
an opportunity to adjudicate the claim under both the old and 
the new regulations.  See February 2005 Supplemental 
Statement of the Case.

The Board finds that a compensable evaluation is not 
warranted under either the old or the new regulations.  Under 
the old regulations, a 0 percent rating is warranted for 
slight disfigurement, a 10 percent rating is warranted for 
moderate disfigurement, a 30 percent rating is warranted for 
severe disfigurement, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles; and a 
50 percent rating is warranted for complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  The 10, 30, and 50 percent 
ratings may be raised by 20 percent where there is marked 
discoloration, color contrast, or the like.  Note following 
Diagnostic Code 7800.

Additionally, under the criteria in effect prior to August 
30, 2002, a 10 percent rating was assignable for superficial 
scars that were poorly nourished, with repeated ulceration, 
or that were tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars 
may also be rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Under the new regulations, there are eight characteristics of 
disfigurement: (1) A scar five or more inches (13 or more 
centimeters (cm.)) in length; (2) A scar at least one-quarter 
inch (0.6 cm.) wide at its widest part; (3) The surface 
contour of the scar is elevated or depressed on palpation; 
(4) the scar is adherent to underlying tissue; (5) The skin 
is hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) The skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

Moreover, under the criteria which became effective August 
30, 2002, a 10 percent evaluation is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2005).  A note following this diagnostic code 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
In addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.  In addition, the revised rating criteria continue to 
provide that other scars may be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.

The clinical evidence of record does not support a 
compensable disability rating for service-connected scarring 
of the scalp under the criteria for rating skin disability 
effective prior to August 30, 2002.  In reaching the 
foregoing conclusion, the Board notes that the veteran's 
contentions and the medical evidence of record reflect that 
he had at most a five-centimeter scar on the right side of 
his neck, which was not tender or adherent.  Thus, in the 
absence of any clinical evidence of moderate disfigurement 
from the scar, a compensable evaluation is not warranted.  
Further, there is no evidence that the scar was poorly 
nourished, with repeated ulceration, or that it was tender 
and painful on objective demonstration, or that there was any 
limitation of function of the neck due to the scar.  
Therefore, a compensable evaluation under the former 
diagnostic criteria is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002).

Turning to the new criteria, the Board finds that the 
clinical evidence of record also does not support a 
compensable rating.  In reaching this conclusion, the Board 
notes that upon clinical evaluation by VA in June 2004, the 
veteran's surgical scar was found to have been less than five 
inches in length (2.7 cm.) and less than one-quarter inch 
wide (2 mm.).  Nor did the scar meet any other 
characteristics of disfigurement identified in the new rating 
criteria.  Thus, a compensable rating for the scar under the 
new evaluation criteria, which requires at least one 
characteristic of disfigurement be present, is not warranted.  
In addition, the scar has not been shown to have been 
productive of limitation of function, unstable, or 
objectively painful on evaluation.  Therefore, no basis 
exists for granting a compensable evaluation for the service-
connected neck scar under the revised criteria.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7804 (2005).

Accordingly, the Board concludes that a compensable 
disability rating for a neck scar is not warranted.

Entitlement to higher initial ratings for calluses of the 
right and left feet, evaluated as noncompensably disabling

The veteran's bilateral foot calluses have been rated under 
Diagnostic Code 5284 for other foot injuries.  38 C.F.R. 
§ 4.71a.  The criteria for Diagnostic Code 5284 provides that 
a 10 percent rating is warranted for a moderate disability, a 
20 percent rating is warranted for a moderately severe 
disability, and a 30 percent rating is warranted for a severe 
disability.  38 C.F.R. § 4.71a.

The Board finds that, as to either foot, the criteria for a 
compensable evaluation under Diagnostic Code 5284 have not 
been met.  The only post-service pertinent medical evidence 
of record is a May 1998 VA examination report which noted 
mild calluses under the right metacarpal phalangeal joint of 
the great toes and the medial aspect of the big toes and the 
lateral aspect of the fourth and fifth toes which require 
frequent trimming and are non-tender.  Specifically, the 
examiner diagnosed mild calluses.  In addition, the veteran 
reported that he has a lot of pain in the area where the 
calluses are only if he does not trim them once or twice a 
month.  The VA treatment records do not show significant 
complaint or treatment referable to the calluses.  
Accordingly, a compensable rating under Code 5284 is not 
warranted as it requires a moderate foot condition and the 
evidence reveals that the veteran's callus symptomatology is 
no more than mild.  38 C.F.R. § 4.71a.

Accordingly, the Board concludes that a compensable 
disability rating for calluses of either foot is not 
warranted.

Entitlement to a higher initial rating for athlete's foot, 
evaluated as noncompensably disabling

The veteran's athlete's foot has been rated under Diagnostic 
Code 7813 for dermatophytosis, which includes tinea pedis.  
38 C.F.R. § 4.118.  As noted above, substantive changes were 
made to the schedular criteria for evaluating disabilities 
involving the skin, including dermatophytosis, by regulatory 
amendment effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (2002).

Under the old criteria, athlete's foot was rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  See Note 
following 38 C.F.R. § 4.118, Diagnostic Code 7819 (2002).  
Eczema, rated under Diagnostic Code 7806, provided for a 0 
percent rating for slight, of any, exfoliation, exudation or 
itching, of on a nonexposed surface or small area.  A 10 
percent rating was warranted for exfoliation, exudation, and 
itching of an exposed surface or extensive area.  A 30 
percent rating required constant itching or exudation, 
extensive lesions, or marked disfigurement, and a 50 percent 
rating required ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations, or an 
exceptionally repugnant condition.  38 C.F.R. § 4.118 (2002).

Under the new criteria, athlete's foot, is evaluated as 
disfigurement of the head, face, or neck, as scars, or as 
dermatitis or eczema, depending on the predominate 
disability.  38 C.F.R. § 4.118 (2004).  In this case, the 
veteran's predominant disability involves his toenails, so 
the veteran's disability is evaluated by reference to the 
rating criteria for eczema.  In other words, the veteran's 
service-connected disability has not affected the head, face, 
or neck, and has not caused any scarring.

The new Diagnostic Code 7806 provides that a noncompensable 
rating is assigned for dermatitis or eczema affecting less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy is 
required during a period of twelve months.  A 10 percent 
rating is for consideration where at least 5 percent but not 
more than 20 percent of the entire body is affected, or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  Higher ratings require more affected areas 
and increased drug therapy.  38 C.F.R. § 4.118 (2005). 

In considering all of the evidence of record, the Board 
concludes that the veteran does not satisfy the criteria for 
a compensable rating for his tinea pedis and onychomycosis of 
the feet under either set of criteria.  He does not exhibit 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area to warrant a 10 percent rating 
under the old criteria.  He also does not appear to exhibit 
symptoms on at least 5 percent of the entire body or at least 
5 percent of exposed areas.  The veteran reported during the 
May 1998 Va examination that he had no treatment for his 
athlete's foot, which indicates that no physician has 
prescribed any medication for this disorder.  In addition, VA 
treatment records were silent as to significant complaint, 
treatment, or diagnosis referable to athlete's foot.  
Therefore, the preponderance of the evidence is against the 
claim for a compensable rating.

Service connection claims

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2005).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease, or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2005).

Entitlement to service connection for disability of the teeth 
and gums, to include a claim for service connection for 
periodontitis.

The veteran has reported that service connection is warranted 
for a teeth and gum disorder because his dental condition 
began to worsen in service and has continued to worsen since 
that time.  He asserts that his exposure to the poor 
sanitation of field conditions as well as dental treatment in 
service worsened his dental disorder.  During the May 1998 VA 
dental examination, the veteran had no specific dental 
complaint.  The veteran was diagnosed with missing teeth and 
bone loss due to periodontal disease and lack of home care 
and smoking habits.

Board notes that the regulations pertinent to dental claims 
were amended during the pendency of this claim, although the 
portions of the regulation relevant to this case were 
essentially unchanged.  See 64 Fed. Reg. 30392 et seq. (June 
8, 1999).  The old regulations, those in effect prior to June 
8, 1999, provide that treatable carious teeth, replaceable 
missing teeth, and periodontal disease are not disabling 
conditions and may be considered service-connected solely for 
purposes of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 4.149 (1998).  As in effect prior to 
the regulatory changes of June 8, 1999, regulations provided 
that, "[l]oss of teeth can be compensably service connected 
only if such loss is, inter alia, 'due to loss of substance 
of body of maxilla or mandible without loss of continuity'."  
Woodson v. Brown, 8 Vet. App. 352, 354 (1995) (quoting 38 
C.F.R. § 4.150 (1998) and citing also 38 C.F.R. § 4.149 
(1998)). 

The new regulations likewise provide that treatable carious 
teeth, replaceable missing teeth, and periodontal disease may 
be considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381(a) (2005).  Although the language of 
38 C.F.R. § 4.149 (1998) quoted by the United States Court of 
Appeals for Veterans Claims (CAVC or Court) in Woodson has 
since been deleted from the regulations, the principle 
therein articulated remains intact and is embraced by what is 
now 38 C.F.R. § 3.381 (2005) and by the rating criteria for 
dental conditions, which do not identify a compensable rating 
for extraction of teeth or for periodontal disease.

The evidence does not show that service connection for 
periodontitis, the veteran's currently diagnosed dental 
disorder, is warranted under the old or the new regulations.  
This is so because the prohibition against an award of 
service connection for compensation purposes for periodontal 
disease has consistently been in effect under the old and the 
new regulations.  As the old and the new regulations clearly 
prohibit an award of service connection for compensation 
purposes for periodontal disease, the veteran's request for a 
compensation must be denied.

When the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Consequently, the Board concludes that the 
veteran's appeal with respect to the issue of entitlement to 
a disorder of the teeth and gums, to include periodontitis, 
for the purpose of compensation, is denied on the basis of 
lack of entitlement under the law. 

Entitlement to service connection for a left knee disability

The appellant reported during his May 1998 VA general medical 
examination that he injured his knee while stationed in Saudi 
Arabia when he was lifting and carrying cases.  He stated 
that his knee was not evaluated at that time.  He currently 
reported locking and sharp pain associated with locking or 
certain movement that lasted an hour or two. 

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran currently suffers from a left knee 
disorder which began in service.  The medical evidence of 
record fails to establish that the claimed disability was 
incurred during his active service.  

The service medical records show that any left knee problems 
in service were acute and transitory.  Left knee complaints 
in 1982 and 1984 led to X-rays and an arthrogram that were 
essentially normal.  There is no subsequent evidence in 
service of significant left knee complaints, treatment, or 
diagnosis.

The preponderance of the evidence of record does not reveal 
that the veteran has a current diagnosis or current 
manifestations of a left knee disability.  The May 1998 VA 
examination report noted that range of motion of the knee was 
full and without pain.  All tests for joint laxity and 
instability were negative, and there was no tenderness, 
swelling, erythema, or heat in the knee.  Left and right leg 
measurements were essentially the same.  In addition, X-rays 
of the left knee were negative.  The examiner diagnosed 
status post left knee strain.  Further, a February 2002 VA 
outpatient treatment record noted no leg cramps, muscle 
weakness, or joint pain.  Without evidence showing that a 
disease or disability is present, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Even assuming that the veteran has a diagnosed left knee 
disorder, the Board finds that service connection is not 
warranted because there is no competent evidence in the 
record which links that disorder to service.  There is no 
positive, competent medical nexus evidence with regard to the 
left knee.  Other than the documents noted above, there is 
nothing in the evidence which shows treatment or diagnosis 
referable to a left knee disorder in service or thereafter.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
left knee disorder.

Statements by the veteran to the effect that his reported 
left knee symptoms are the result of his service or any 
incident in service do not constitute competent medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the veteran is not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).

The Board therefore finds that the preponderance of the 
evidence is against the claim and that service connection for 
this disorder cannot be granted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  Accordingly, in 
light of the absence of any evidence suggestive of a link 
between his complaints and service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disorder.

Entitlement to service connection a positive PPD test

Service medical records show positive results on PPD testing 
in 1984 while on active duty.  There was no indication of 
pulmonary tuberculosis.  An examination was conducted by VA 
in May 1998.  At that time, it was noted that the veteran had 
a positive PPD test during service in 1984 with a negative 
chest X-ray.  He declined INH prophylaxis.  A 1998 chest X-
ray study was reported as showing no active disease.  
Although the veteran reported an intermittent cough which 
began in 1991, physical examination was essentially 
unremarkable.  The diagnosis was history of positive PPD, no 
active disease on chest x-ray.

The veteran seeks service connection for being a positive PPD 
converter.  While this was noted while he was on active duty, 
and confirmed on VA examination in May 1998, it is important 
to note that this is a laboratory finding only and not a 
disability for which compensation benefits may be awarded.  
Accordingly, the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Entitlement to service connection for chest pain, claimed to 
be due to undiagnosed illness

As an initial matter, the Board notes that the veteran has 
not recently complained of chest pain, in his written 
arguments to VA or in the post-service treatment records.  
Significantly, a February 2002 VA outpatient treatment record 
specifically noted that the veteran denied chest pain.  In 
the absence of competent evidence to establish the current 
presence of a claimed disability, there can be no valid 
claim. Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the pertinent law indicates 
that there must be objective indications of a qualifying 
chronic disability, which cannot be attributed to any known 
clinical diagnosis, that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2006.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).  The 
VA General Counsel has specifically held that symptoms 
attributed to any diagnosed illness, including those 
attributed to a poorly-defined disease, such as chronic 
fatigue syndrome or fibromyalgia, cannot be service-connected 
under 38 U.S.C.A. § 1117.  See VAOPGCPREC 8-98 (Aug. 3, 
1998).

Even assuming the veteran does have a current disorder 
manifested by chest pain, the preponderance of the evidence 
is against the claim.  The veteran did serve in Southwest 
Asia during the Persian Gulf War.  However, the undiagnosed 
illness claim fails because the disability resulting in this 
manifestation has been attributed to a known diagnosis, and 
the preponderance of the evidence is against a finding that 
this condition had its onset in service or soon thereafter.

The Board finds highly probative and persuasive the March 
1999 medical treatment record from Tricare which noted that 
the veteran reported chest pain and that he was diagnosed by 
VA as having muscle strain.  The record includes a January 
1998 negative chest X-ray.  Based on this medical evidence, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a disability 
manifested by chest pain claimed as due to undiagnosed 
illness, as the veteran's symptoms have been attributed to a 
known diagnosis, muscle strain.

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is also 
against a finding of service connection for chest pain on a 
direct basis.  The medical evidence of record fails to 
establish that a disability manifested by chest pain was 
incurred during his active service.  

The medical evidence, namely the aforementioned March 1999 
medical record, reveals that that those symptoms have been 
attributed to musculoskeletal strain.  The service medical 
records include a November 1975 treatment record attributing 
the veteran's complaints of chest pain to sore intercostal 
muscles as a result of coughing; a November 1985 record of 
complaint of chest pain diagnosed as myofascial strain; and a 
February 1986 treatment record assessing pharyngitis and 
sinusitis with complaints of chest wall pain with coughing.  
These records indicate acute and transitory problems of chest 
pain associated with coughing or myofacial strain.  There is 
no competent medical evidence of record which tends to show 
that the veteran's chest pain reported in 1998 is related to 
his military service.  

Statements by the veteran to the effect that his symptoms are 
manifestations of undiagnosed illness or that any chest pain 
is the result of his service or any incident in service do 
not constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See generally Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).

The Board therefore finds that the preponderance of the 
evidence is against this claim and that service connection 
for this disorder cannot be granted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  Accordingly, 
in light of the absence of any evidence suggestive of a link 
between his complaints and service, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for the diagnosed disorders manifested 
by chest pain.

Entitlement to service connection for slow comprehension, 
claimed to be due to undiagnosed illness

With regard to the claim regarding slow comprehension, the 
undiagnosed illness claim fails because the veteran does not 
have a current disability resulting in this manifestation.  
Further, even if he has such a disability, it has been 
attributed to a known diagnosis.

As an initial matter, the Board notes that the veteran has 
never complained of slow comprehension, in his written 
arguments to VA or in the post-service treatment records.  
Significantly, a May 1998 VA general medical disorders 
examination report diagnosed "slow comprehension, see 
neuropsychiatric evaluation."  The subsequent June 1998 VA 
mental disorders examination revealed average intellectual 
functioning with no evidence of cognitive impairment or brain 
dysfunction.  In the absence of competent evidence to 
establish the current presence of a claimed disability, there 
can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the veteran did serve in 
Southwest Asia during the Persian Gulf War.  Further, even 
assuming that the veteran does have objective indications of 
a chronic disability, namely slow comprehension, the 
undiagnosed illness claim fails because the disability 
resulting in this manifestation has been attributed to a 
known diagnosis, and the preponderance of the evidence is 
against a finding that this condition had its onset in 
service or soon thereafter.

The Board finds highly probative and persuasive the December 
2004 VA PTSD examination which diagnosed PTSD, major 
depressive disorder with psychotic features, alcohol abuse in 
sustained full remission and a personality disorder.  The 
examiner had the benefit of the entire record to review in 
preparing his conclusions.  Based on this medical evidence, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a disability 
manifested by slow comprehension claimed as due to 
undiagnosed illness, as the veteran's psychiatric 
difficulties have been attributed to known diagnoses, 
including PTSD, major depressive disorder with psychotic 
features, alcohol abuse in sustained full remission, and a 
personality disorder.

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is also 
against a finding of service connection for slow 
comprehension on a direct basis.  The medical evidence of 
record fails to establish that a disability manifested by 
slow comprehension was incurred during his active service.  
The medical evidence, namely the aforementioned 2004 VA PTSD 
examination report, reveals that that the veteran's symptoms 
of mental disorder have been attributed to a variety of known 
diagnoses.  The service medical records are silent as to 
assessments referable to slow comprehension.  There is no 
competent medical evidence of record which tends to show that 
slow comprehension noted in the May 1998 VA examination 
report is related to his military service.  

Statements by the veteran to the effect that his symptoms are 
manifestations of undiagnosed illness or that any slow 
comprehension is the result of his service or any incident in 
service do not constitute competent medical evidence.  As a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues which require 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

The Board therefore finds that the preponderance of the 
evidence is against this claim and that service connection 
for this symptom cannot be granted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  Accordingly, in 
light of the absence of any evidence suggestive of a link 
between his complaints and service, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for slow comprehension.

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD)

A claim for entitlement to service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).  

The veteran's service personnel records reveal that he served 
as a Mortuary Affairs Representative/Officer from October 
1992 to June 1994, including as part of his duties as Chief 
of Services at Pirinclik Air Station in Turkey.  These 
records also reveal that he was commended by the Combined 
Task Force Commanding General for professional and sensitive 
mortuary services to 26 deceased accident victims in 14 April 
1994 PROVIDE COMFORT accident.  The veteran asserts that this 
was a friendly fire downing of two Blackhawk helicopters 
including crew chiefs and pilots stationed permanently at 
Pirinclik Air Station.  He has stated that he was responsible 
for the grid searching, tagging, collecting, and identifying 
of all human remains from the accident.  The veteran reports 
that he knew these airmen personally, socially and 
professionally as they had all been stationed together for 
over a year at a fairly isolated and remote base and that 
this incident led to his PTSD.

First, the Board finds that the service personnel records 
provide credible supporting evidence that the claimed in-
service stressor occurred.  Second, as to the question of 
whether the veteran has PTSD, the Board finds that the 
preponderance of the evidence weighs in favor of the 
veteran's claim.  

The "negative" evidence includes (1) a June 1998 VA mental 
disorders examination report which, while it noted that the 
veteran's "experience with working with dead bodies was 
within the possibility to beyond the range of normal human 
experiences", concluded that PTSD was "probably not 
present" in the veteran and diagnosed an adjustment 
disorder; (2) a January 2002 treatment record which assessed 
major depressive disorder; (3) a March 2002 treatment record 
which assessed adjustment disorder; (4) a July 2002 
assessment of major depressive disorder in a VA treatment 
record by R. Pary, M.D.; and (5) a March 2003 VA examination 
report which diagnosed major depressive disorder and stated 
that there was "little or no evidence" of PTSD.

The "positive" evidence includes (1) an April 1998 private 
examination report which diagnosed PTSD and dysthymia; (2) a 
September 1998 VA outpatient treatment record prepared by a 
psychiatrist who diagnosed PTSD; (3) a November 2001 
treatment record which noted dysthymia and PTSD by history; 
(4) a January 2002 VA treatment record by Dr. Pary that 
diagnosed recurrent major depressive disorder and a 
provisional PTSD diagnosis; (5) an April 2002 VA intake 
treatment record which diagnosed "R/O PTSD"; (6) a 
Department of Corrections discharge record (date illegible) 
diagnosing PTSD and dysthymic disorder; (7) an August 2004 VA 
inpatient treatment record diagnosing PTSD and recurrent 
major depressive disorder; and (8) a December 2004 VA 
examination report which diagnosed PTSD.

The Board finds that the preponderance of the evidence 
supports the veteran's contention that he has PTSD as a 
result of his experience in Turkey in 1994.  The Board finds 
that the positive evidence, noted above, outweighs the 
negative evidence on this point.  This is so because more 
physicians and mental health workers have indicated that the 
veteran has PTSD than have not.  Further, the Board finds the 
opinion of the December 2004 VA examiner highly probative as 
he stated he reviewed the claims file in connection with the 
examination, so he had the benefit of a review of all the 
medical opinions in the file.  In particular, the examiner 
noted that the VA outpatient treatment records showed that 
the veteran had numerous PTSD symptoms, including flashbacks, 
olifactory hallucinations of decomposing bodies, intrusive 
thoughts, images, and nightmares of his mortuary experiences, 
social detachment, diminished concentration, and difficulty 
falling asleep.  Further, psychological testing revealed 
responses and test scores consistent with a diagnosis of 
PTSD.  

Perhaps most significantly, the Board finds the December 2004 
medical opinion to be highly persuasive because that examiner 
went to great lengths to explain his conclusions:  

Although not granted service-connected 
disability in 1998, there is a clear and 
chronic pattern of posttraumatic stress 
disorder symptomatology, especially since 
1998.  For example, he has been meeting 
with a psychiatrist at the outpatient 
Mental Health Clinic since 1998.  In 
1998, this psychiatrist initially 
diagnosed him with posttraumatic stress 
disorder.  In 2004, he was hospitalized 
on an inpatient psychiatric ward at the 
Cincinnati Veteran's Administration 
Medical Center.  He was hospitalized for 
two months and was treated for 
posttraumatic stress disorder.  
Clinicians at the Cincinnati Medical 
Center diagnosed him with posttraumatic 
stress disorder.  A readjustment 
counselor specializing in the treatment 
of posttraumatic stress disorder has also 
diagnosed him with posttraumatic stress 
disorder.  It is the current examiner's 
opinion that he is experiencing 
posttraumatic stress disorder and that 
symptoms of posttraumatic stress disorder 
are due to his military experience.

As the preponderance of the evidence supports the claim, the 
Board concludes that the veteran suffers from PTSD.  Further, 
as the veteran's PTSD has been causally linked to his 
service, service connection for PTSD is granted.

Entitlement to service connection for liver damage, also 
claimed as hepatitis

The veteran claims that hepatitis C originated while he was 
stationed in Greece or the Philippines.  The service medical 
records show no blood transfusions or any competent evidence 
that points to exposure to blood products.  An April 1984 
hepatitis panel noted HBcAb results were positive; however, 
this is not a test for hepatitis C.  He was thereafter 
ordered to return to work as there was no evidence of current 
infectious hepatitis.  The separation examination report is 
silent for any abnormalities.

Following service, the veteran was first shown to have been 
diagnosed as having hepatitis C in a record dated in 1998, 
several years after the veteran's separation from service.  
There is no competent evidence to link the veteran's current 
diagnosis of hepatitis C with his period of service.  There 
is no indication that he came into contact with any 
particular blood products in service or any records 
indicative of positive risk factors associated with hepatitis 
C.  Subsequent to service, there are no medical records to 
support a diagnosis of hepatitis C prior to the diagnosis in 
1998.

The veteran's contentions that he contracted hepatitis in the 
Philippines or in Greece during service have been considered.  
Nonetheless, the competent evidence of record does not 
substantiate a link between the veteran's diagnosis of 
hepatitis C following service and his period of service.  The 
diagnosis of hepatitis C occurred several years after the 
veteran's separation from service, and in the period of time 
from service to the initial diagnosis in 1998, there is no 
competent evidence that suggests the development of hepatitis 
C or any symptoms associated with hepatitis C.  In summary, 
the veteran's service medical records are entirely negative 
for any indication of symptoms associated with hepatitis C.  
A diagnosis of hepatitis C was not made until 1998, several 
years after service separation.  Moreover, the record 
contains absolutely no probative evidence that the veteran's 
post-service hepatitis C is causally related to his active 
service or any incident therein.  Under these circumstances, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hepatitis C.  His claim, therefore, must be denied.

VCAA

The Board finds that VA has met its duties to notify and 
assist under the VCAA.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that a VCAA notice must inform a claimant of any information 
and evidence not of record (1) needed to substantiate the 
claim; (2) VA will seek to provide; and (3) the claimant is 
expected to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), 
the Court also held that VA must ask him to submit any 
pertinent evidence in his possession ("fourth element").

As for the duty to notify, in July 2001, July 2002, October 
2002, and May 2004 letters, VA notified the veteran of the 
basic elements of claims for higher initial evaluations and 
claims for service connection, as well as the specific 
requirements for claims pertaining to Gulf War syndrome and 
hepatitis C claims and informed him that, if he provides 
information about the sources of evidence or information 
pertinent to the elements of the claim (including medical 
records, employment records, records from other federal 
agencies), VA would make reasonable efforts to obtain the 
records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid VCAA notice, the May 2004 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claims remain denied.  He was told about his 
and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records.  The veteran has not identified any 
additional evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folder.  While VA examinations with medical 
opinions were developed only as to some, not all, of the 
claims on appeal, further examinations are not necessary in 
order to make a decision on those claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  This is so because there is no 
probative evidence, as explained above, which indicates that 
those claimed disabilities may be associated with active 
service.  Accordingly, the Board finds that the duty to 
assist was met; nothing in the record indicates that relevant 
evidence exists, but is missing from the record due to 
inaction of VA inconsistent with VCAA.


ORDER

Entitlement to compensable initial ratings for tingling and 
numbness of the tongue; a scar on the right side of the neck, 
residuals of a right submandibular gland excision; calluses 
of the feet; and athlete's foot are not warranted.

Entitlement to service connection for disability of the teeth 
and gums, to include a claim for service connection for 
periodontitis, is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a positive PPD test is 
denied.

Entitlement to service connection for chest pain, claimed to 
be due to undiagnosed illness, is denied.

Entitlement to service connection for slow comprehension, 
claimed to be due to undiagnosed illness, is denied.

Entitlement to service connection for liver damage, also 
claimed as hepatitis, is denied.

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD), is granted.


REMAND

First, with regard to the claim for entitlement to a higher 
initial rating for aphakia of the left eye, the latest VA 
examination of record which assessed the left eye is dated in 
May 2000 with a visual field examination report, which was 
recommended by the May 2000 examiner, dated in August 2000.  
Therefore, the most recent VA eye evaluation predates the 
veteran's most recent left eye surgery in May 2002.  
Accordingly, the Board finds that a current VA examination, 
which includes an opinion as to the severity of the veteran's 
aphakia and which quantifies his current loss of visual 
acuity and his current visual field defect is necessary to 
provide a more complete picture of the veteran's service-
connected left eye disorder.

Second, with regard to the claim for arthritis of the toes, 
the service medical records show that the veteran dropped a 
bed on his left foot in January 1978 and that he fractured at 
least one of his right toes in November 1992.  There is no 
other indication in the medical record of trauma to the toes.  
In addition, the May 1998 VA X-rays revealed arthritis in 
some of the left and right toes.  Accordingly, an examination 
is necessary to address whether the current arthritis of the 
toes is related to the incidents in service.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
examination to assess the severity of the 
veteran's service-connected left eye 
disorder.  All symptoms which are 
reasonably attributable to service-
connected left eye disorder should be set 
forth.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
tests and studies should be accomplished, 
and the findings should be reported in 
detail.  All results, including 
measurements of corrected and uncorrected 
visual acuity and grid measurements of 
any visual field loss should be added to 
the file.  The examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should provide complete rationales for 
all conclusions reached.

2.  The RO should arrange to have the 
veteran scheduled for an appropriate VA 
examination to determine the etiology of 
any current arthritis of the toes.  The 
examiner should review the claims folders 
in connection with the examination.  The 
examiner is requested to identify any 
currently arthritic toes.  In particular, 
the physician is to provide an opinion, as 
to each toe diagnosed as arthritic, 
whether it is least as likely as not 
(i.e., is there a 50/50 chance) that such 
diagnosed disorder is related to service, 
including the November 1992 right toe 
fracture and the January 1978 trauma to 
the left toe.  The rationale for all 
opinions expressed should be provided.

3.  The RO should thereafter readjudicate 
the veteran's claims.  If any of the 
benefits sought remain denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


